Citation Nr: 1203367	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a liver lesion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 (liver lesion) and December 2010 (glaucoma) rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Washington, D.C.,  and Roanoke, Virginia, respectively.  The RO in Huntington, West Virginia, certified the case to the Board.

In February 2008, the Veteran testified at a Board Hearing before the undersigned Veterans Law Judge, a transcript of that hearing is of record.  Thereafter, the issue of entitlement to service connection for a liver lesion was remanded by the Board in May 2008 for further development.  The issue was again remanded in August 2010.  

Regrettably, additional development is necessary and the issues of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, and service connection for a liver lesion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A December 2010 rating decision denied entitlement to service connection for glaucoma to include as secondary to service-connected diabetes mellitus.  The Veteran filed a claim for this disorder in May 2010, and he submitted a timely notice of disagreement in December 2010.  The Board finds no indication in the claims file that a statement of the case has been issued to the Veteran. 

In such cases, the appellate process has commenced and the Veteran is entitled to a statement of the case on the issue.  See Manlicon v. West, 12 Vet. App. 238   (1999).  Thus, the issue of entitlement to service connection for glaucoma to include as secondary to diabetes mellitus must be remanded to the RO for additional action.

In its August 2010 remand, the Board directed that the AMC/RO should request an opinion from a hepatologist or board certified gastroenterologist to determine the etiology of any diagnosed liver disorder.   In October 2010, a hepatologist rendered an opinion; however, regrettably, as this opinion is found to be inadequate, a new VA opinion must be obtained.  In this regard, the Veteran's claims file was given to the chief of hepatology in the Washington D.C., VA medical center for an opinion addressing the etiology of the Veteran's liver disorder.  The opinion offered is brief, stating only "on review of the patient's chart it does not appear that the patient's elevation in liver function tests are service related.  The abnormality is more likely due to Non Alcoholic Fatty Liver Disease."  This opinion is inadequate, however, because the examiner provided no basis for her findings whatsoever.  See 38 C.F.R. § 4.2 (2011) (If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.) Therefore, the case must be returned to schedule the Veteran for a new opinion or an addendum to the October 2010 findings.

Once VA has provided a VA examination, it is required to provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the VA examination is inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that additional a new VA examination is required before the Veteran's claim of entitlement to service connection for a liver disorder may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall issue a statement of the case with regard to the issue of entitlement to service connection for glaucoma to include as secondary to diabetes mellitus.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board. 38 U.S.C.A. § 7104 (West 2002).

 2.  The AMC/RO should secure any pertinent records regarding the etiology of any liver disorder which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.   Thereafter, the Veteran's claims file must be sent to a hepatologist or a board certified gastroenterologist to evaluate the etiology of any liver disorder.  After a thorough review of the claims file, to include specifically the findings of the December 2008 VA examination and the addendums thereto, the physician examiner must opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that any current liver disorder is related to service.
 
In preparing the opinion the reporting physician must note the following terms:
 
· "It is due to" means 100 percent assurance of relationship.
· "It is at least as likely as not" means 50 percent or more.
· "It is not at least as likely as not" means less than a 50 percent chance.
· "It is not due to" means 100 percent assurance of non relationship.
 
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

If the physician examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed liver disorder is unknowable.
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
5.  If the benefit sought on appeal remains denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



